LOAN AND PROMISSORY NOTE AGREEMENT

This Agreement is effective as of the 19th day of May, 2005

BETWEEN:

1107200 ALBERTA LTD. (the "Lender")

AND:

ENERGY EXPLORATION TECHNOLOGIES INC. (the "Debtor")

WHEREAS:

A.

the Lender has advanced certain funds to the Debtor; and

B.

the Debtor has agreed to issue a Demand Promissory Note to the Lender in respect
of the repayment of the Principal Sum and interest.




IN CONSIDERATION of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and conditions hereinafter set out, the
Debtor and the Lender agree as follows:

l.

Loan

The Lender has loaned to the Debtor, subject to the terms of this Agreement, the
amount of $175,000 in lawful money of Canada (the "Principal Sum").

2.

Promise to Pay

The Debtor promises to pay, to or to the order of the Lender, the Principal Sum,
with interest on or before June 19, 2005. The Principal Sum shall earn interest
at the rate of 6.5% per annum from the effective date hereof until the Principal
Sum is paid in full.

3.

Demand Promissory Note

Concurrently with the delivery of this Agreement, the Debtor shall deliver to
the Lender a Demand Promissory Note in the form attached as Schedule A. The
Lender covenants and agrees that it shall not make demand under and pursuant to
the Demand Promissory Note provided the Debtor is not in default of any of the
terms, conditions, obligations or representations and warranties set forth
herein. In the event of such default the entire Principal Sum then outstanding
together with interest shall be accelerated and the Lender may immediately and
without the requirement of separate notice, demand payment of the entire
Principal Sum and accrued or other interest payable in respect thereof.





--------------------------------------------------------------------------------




4.

General Security Agreement

As further and better security for the repayment of the indebtedness under the
Demand Promissory Note and this Agreement, the Debtor agrees to sign and deliver
to the Lender a General Security Agreement. The rights and obligations set forth
in such General Security Agreement shall be in addition to and not in
substitution for a limitation of any of the Lender's rights in this Agreement or
the Demand Promissory Note.




5.

Payment and Recovery of Costs

The Lender shall be paid, by the Debtor, the actual out of pocket costs,
including, without limitation, legal costs as between its solicitor and their
own client, before or in respect of the preparation, execution and registration
of any document, matter or thing related to this agreement or any security
pertaining to or in respect of this agreement immediately upon demand. Without
limiting the generality of the foregoing, the Lender may withhold, from the
advance of the Principal Sum the amount of the costs noted herein.




In the event the Lender initiates any actions or proceeding to remedy a default
of the Debtor or recover, in whole or in part, any sum payable to the Lender the
Lender may, in addition to the claim for such sums also be entitled to recover
all of its costs, expenses and legal fees (as between his solicitor and his own
client).




6.

Prepayment




The Debtor shall be entitled at any time to prepay, in whole or in part and
without penalty, the Principal Sum and interest.




7.

Place of Payment

All payments to the Lender shall be made to its office located at the address
set out in Section 7 of this Agreement, or such other address as the Lender may
in writing direct.




8.

Notice

Any notice required to be given under this Agreement may effectively be given by
a party hereto by sending such notice by facsimile transmission followed by the
delivery of an originally signed copy of such notice by courier or otherwise to:

In the case of the Lender:

1107200 Alberta Ltd.

c/o Birch Mountain Resources Ltd.

300,250-6th Avenue S.W.

Calgary, Alberta

T2P 3H7

Attention:

Doug Rowe Facsimile No: (403) 830-4322





--------------------------------------------------------------------------------

In the case of the Debtor:

Energy Exploration Technologies Inc. 700 Phoenix Place

840-7 th Avenue S.W. Calgary, Alberta

T2P 3G2

Attention:

George Liszicasz Facsimile No.: (403) 264-6442

Each such notice shall be deemed to have been received on the date on which the
sending party receives electronic written confirmation that such notice has been
received by the receiving party, provided that any notice sent after 5:00 p.m.
(receiving party's time) shall be deemed to have been received on the next
following business day of the receiving party.

9.

Amendment

No amendment to this Agreement shall be valid unless it is evidenced by a
written agreement executed by both of the parties hereto.

10.

No Assignment

The Debtor shall not have the right to assign or purport to assign or transfer
any of its rights or obligations hereunder without the prior written consent of
the Lender which may be arbitrarily withheld. This Agreement shall be binding
upon and shall enure to the benefit of the parties hereto and their respective
successors and permitted assigns.

11.

Singular Includes Plural

Where the context so requires, all references in this Agreement to the singular
shall be deemed to include the plural and all references to the masculine shall
be deemed to include the feminine and neutered genders and a body corporate and
vice versa.

12.  

Headings

The headings in this Agreement form no part of this Agreement and shall be
deemed to have been inserted for convenience and reference only.

13.

Time is of the Essence

Time shall be of the essence of this Agreement.

14.

Currency

All currency references herein shall be to Canadian dollars.





--------------------------------------------------------------------------------

15.

Governing Law

This Agreement shall be governed by the laws of the Province of Alberta and the
federal laws of Canada applicable therein. All disputes arising under this
Agreement shall be referred to Courts of the Province of Alberta and each of the
parties irrevocably submits to such jurisdiction.




16.

Severability

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be valid and effective. The provisions of this Agreement are
intended to be severable. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part, such provision shall be
ineffective only to the extent of such invalidity or unenforceability without in
any manner affecting the validity of enforceability of any of the remaining
provisions of this Agreement.




17.

Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed an
original and which, taken together, shall constitute one and the same
instrument. This Agreement shall become effective when each party has executed
one such counterpart and delivered it to the other party.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first above written.

1107200 ALBERTA LTD.

By:

/s/ Doug Rowe

Doug Rowe




ENERGY EXPLORATION TECHNOLOGIES INC.

 

By:        /s/ George Liszicasz

George Liszicasz




















--------------------------------------------------------------------------------

SCHEDULE A

DEMAND PROMISSORY NOTE

May 19, 2005

$175,000 (Can.) Due: On Demand

FOR VALUE RECEIVED, ENERGY EXPLORATION TECHNOLOGY INC., a company incorporated
under the laws of Alberta (the "Debtor") hereby promises to pay, on demand, to
the order of 1107200 ALBERTA LTD., 300, 250 – 6th Avenue S.W., Calgary, Alberta
T2P 3H7 (the "Lender") the sum of $175,000 (Canadian) together with interest,
calculated at 6.5% per annum from the date hereof until fully paid, at such
location or other location as the Lender may, from time to time designate.

Extension of time of payment of all or any part of the amount owing hereunder at
any time or times or failure of the holder hereof to enforce any of its rights
or remedies hereunder or under any instrument securing this promissory note or
any releases or surrender of property shall not release any party hereof and
shall not constitute a waiver of the rights of the holder hereof to enforce such
rights and remedies thereafter.

The undersigned and each endorser hereof do hereby waive presentment for
payment, notice of non-payment, protest and notice of protest of this promissory
note. The Purchaser shall have no right to assign or transfer its obligations
hereunder without the prior written consent of the Lender which may be
arbitrarily withheld. Subject to the foregoing this promissory note shall be
binding upon the parties hereto and their successors, legal personal
representatives, executors and permitted assigns. The Lender may assign or
transfer its rights hereunder without the prior consent of or notice to the
Purchaser.

ENERGY EXPLORATION TECHNOLOGIES INC.

/s/ George Liszicasz            

Authorized Signatory






